           Case 8:19-cv-01582-JVS-DFM Document 4 Filed 08/16/19 Page 1 of 2 Page ID #:69



                1 MARC E. MAYER (SBN 190969), mem@msk.com
                  MARK C. HUMPHREY (SBN 291718), mxh@msk.com
                2 MITCHELL SILBERBERG & KNUPP LLP
                  2049 Century Park East, 18th Floor
                3 Los Angeles, CA 90067-3120
                  Telephone: (310) 312-2000
                4 Facsimile: (310) 312-3100
                5 Attorneys for Plaintiff
                  Blizzard Entertainment, Inc.
                6
                7
                8                       UNITED STATES DISTRICT COURT
                9                     CENTRAL DISTRICT OF CALIFORNIA
               10                                SOUTHERN DIVISION
               11
               12 BLIZZARD ENTERTAINMENT, INC.,                 CASE NO. 8:19-cv-1582
               13               Plaintiff,                      CERTIFICATION AS TO
                         v.                                     INTERESTED PARTIES
               14 JOYFUN INC CO., LIMITED a/k/a SINA
                                                                [Local Rule 7.1-1; Fed. R. Civ. Pro.
               15 GAMES      OVERSEAS (新浪游戏海外), a
                  company organized under the laws of           7.1]
                  Hong Kong; ZROAD (HONGKONG)
               16 CO.,  LIMITED d/b/a INSTANTFUNS, a
                  company
               17 Hong Kong; organized under the laws of
                                INTELLIGENT JOYFUL
                  INTERNATIONAL          LIMITED, a company
               18 organized under the laws    of the British
               19 organized under the laws of the aBritish
                  Virgin  Islands; ZROAD,     INC.,   company

               20 Virgin  Islands; SHANGHAI
                  ZHOUZHONG NETWORK
               21 TECHNOLOGY         CO., LTD. (上海洲众网
                  络科技有限公司), a company organized
               22 under  the laws of China; SHANGHAI
                  YINFAN NETWORK TECHNOLOGY
               23 CO.,  LTD. (上海茵繁网络科技有限公
                  司),a company organized under the laws
                  of China; WANG HAO (王昊) a/k/a
               24 HOWELL      WANG, an individual;
               25 individual; DOE 1a/k/a
                  LUTONG      ZHOU
                                       a/k/a
                                             CARLY ZHOU, an

               26 “simosimo2018ab@gmail.com;”
                  a/k/a SIMDEV; and DOES 3 through 10,
                                                      DOE 2

               27 inclusive,
                                Defendants.
  Mitchell     28
Silberberg &
 Knupp LLP
           Case 8:19-cv-01582-JVS-DFM Document 4 Filed 08/16/19 Page 2 of 2 Page ID #:70



                1        Pursuant to Local Rule 7.1-1 and Federal Rule of Civil Procedure 7.1, the
                2 undersigned, counsel of record for Blizzard Entertainment, Inc., certifies that the
                3 following listed parties may have a pecuniary interest in the outcome of this case.
                4 These representations are made to enable the Court to evaluate possible
                5 disqualification or recusal.
                6        1.     Blizzard Entertainment, Inc., a Delaware corporation.
                7        2.     Activision Blizzard, Inc., a publicly traded company, is the ultimate
                8        parent of Plaintiff Blizzard Entertainment, Inc.
                9
               10 DATED: August 16, 2019                MARC E. MAYER
                                                        MARK C. HUMPHREY
               11                                       MITCHELL SILBERBERG & KNUPP LLP
               12
                                                        By:       /s/ Marc E. Mayer
               13                                                 Marc E. Mayer
               14                                                 Attorneys for Plaintiff
                                                                  Blizzard Entertainment, Inc.
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP

                                                              2
